DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claim 1, of a wearable spectroscopy system comprising “a head-mountable display attached to the frame;… a controller (844) operatively coupled to the at least one outward-facing light source (832, 834) and the at least one electromagnetic radiation detector (832, 834), the controller configured to cause: emission of pulses of light by the at least one outward-facing light source; detection, by the at least one electromagnetic radiation detector, of levels of light absorption related to the emitted pulses of light and reflected light from the target object; matching of detected levels of light absorption with light absorption properties stored in the absorption database (630); and a graphics processor unit to display an output to the user (Figs. 5 and 6)” is not found in the prior art along with the rest of the limitations of claim 1.
The closest in the art are Yeow (WO 2014015378 A1) and Brown, Jr. (US 20140160432 A1).
Yeow teaches a head-mounted spectroscopy system including a database of light absorption properties (Figs. 3A-3B and 4, [0840], [0870 [0883]), but does not teach that the irradiated field of view is as wide as the pose orientation.
Brown, Jr. teaches a head-mounted system that reflects light off a user’s eyes to infer information about the eyes (Fig. 7, [0131]), but does not teach the use of an outward-facing light source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692